

INSMED INCORPORATED
RESTRICTED UNIT AWARD AGREEMENT
UNDER THE 2019 INCENTIVE PLANFOR U.S. EMPLOYEES




Grantee Name: _______________
Number of RSUs: __________
Grant Date: __________




Pursuant to the Insmed Incorporated 2019 Incentive Plan (the “Plan”) as amended
through the date hereof and this Restricted Stock Unit Award Agreement (this
“Agreement”), Insmed Incorporated (the “Company”) hereby grants an award of
[_____] restricted stock units (the “Restricted Stock Units” or the “RSU Award”)
to the individual named above (the “Grantee”).  The RSU Award shall be referred
to herein as the “Award.” Subject to the restrictions and conditions set forth
herein and in the Plan, the Grantee shall receive the number of Restricted Stock
Units specified above. All terms used herein that are defined in the Plan have
the same meaning given them in the Plan.


If and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of any employment, consulting or similar
services agreement between the Grantee and the Company (or any of its
Affiliates, as applicable) as may be in effect (the “Service Agreement”), the
Service Agreement shall control, and this Award Agreement shall be deemed to be
modified accordingly so long as such modification is not expressly prohibited by
the Plan.


The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the shares of Common Stock subject to the Award in
the form of cash, past or future services rendered to the Company by the Grantee
or such other form of consideration as is acceptable to the Administrator and
permitted under the Plan and applicable law.


1.Agreement with Terms. Execution of this Agreement by the Grantee or receipt of
any benefits under this Agreement by the Grantee shall constitute the Grantee’s
acknowledgement of and agreement with all of the provisions of this Agreement
and of the Plan that are applicable to this Award, and the Company shall
administer this Agreement accordingly.


2.Restrictions and Conditions on Award. Restricted Stock Units granted herein
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated by the Grantee other than by will or the laws of descent and
distribution, and shall be subject to all the terms, conditions and restrictions
set forth herein and in the Plan.





--------------------------------------------------------------------------------



3.Timing and Form of Payout of Restricted Stock Units. As soon as practicable
(but in no event later than 30 days) following the applicable Vesting Date (as
defined below) or, if earlier, the date the Award vests in accordance with
Section 5 or Section 6 of this Agreement, the vested Restricted Stock Units
shall be settled in shares of Common Stock (except as provided in Section 5 of
this Agreement).


4.Vesting of Award. Except as set forth in Section 5 of this Agreement, the
restrictions and conditions in Section 2 of this Agreement shall lapse with
respect to 25% of the RSU Award on each anniversary of the Grant Date (each a
“Vesting Date”) through the fourth anniversary of the Grant Date, so long as the
Grantee remains an employee of the Company or its Affiliates on the applicable
Vesting Date.


Notwithstanding anything to the contrary herein or in the Plan, the
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.


5.Change in Control. In the event of a Change in Control, vesting of the RSU
Award may be accelerated in accordance with the provisions of the Plan and/or
Service Agreement. If, in connection with a Change in Control, the RSU Award is
not assumed and no award is substituted for the RSU Award, then the vested
Restricted Stock Units shall be settled in cash in an amount equal to the Fair
Market Value of the shares of Common Stock underlying such vested Restricted
Stock Units determined as of the date of the Change in Control.


6.Termination of Employment. Except as otherwise provided in this Agreement or
the Plan and/or Service Agreement, any unvested portion of the RSU Award shall
be forfeited without payment of consideration upon the termination of the
Grantee’s employment with the Company or its Affiliates for any reason.


7.Voting Rights and Dividends. Until such time as Restricted Stock Units are
paid out in shares of Common Stock (if at all), the Grantee shall not have any
voting, dividend or other shareholder rights with respect to any shares of
Common Stock underlying this RSU Award (“Underlying Shares”). No dividend
equivalents shall accrue or be paid to the Grantee with respect to the
Underlying Shares.


8.Adjustments Upon Certain Unusual or Nonrecurring Events or Other Events. Upon
certain unusual or nonrecurring events, or other events, the terms of these
Restricted Stock Units shall be adjusted by the Administrator pursuant to
Section 14 of the Plan.


9.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award and this Agreement shall be subject to and governed by all the terms and
conditions of the Plan. To the extent any provision hereof is inconsistent with
a provision of the Plan, the provisions of the Plan will govern. Capitalized
terms in this Agreement shall have the meaning specified in the Plan, unless a
different meaning is specified herein.


2



--------------------------------------------------------------------------------



10.Taxes. Grantee shall, not later than the date as of which this RSU Award
gives rise to a taxable event for Federal income or employment tax purposes, pay
to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, local or other taxes required by law to be
withheld on account of such taxable event. The Company shall have no obligation
to deliver shares of Common Stock until such withholding requirements have been
fully satisfied by the Grantee. The Company makes no representation or
undertaking regarding the tax treatment of the grant, vesting, or settlement of
this RSU Award or the subsequent sale of any of the Underlying Shares. The
Company does not commit and is under no obligation to structure this RSU Award
to reduce or eliminate Grantee’s tax liability.


11.Section 409A of the Code. This Award is intended to comply with the
requirements of Section 409A of the Code or an exemption thereto, and this
Agreement shall be interpreted in a manner consistent with this intent in order
to avoid the imposition of any additional tax, interest or penalties under
Section 409A of the Code. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Grantee
pursuant to Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code or an exemption thereto.


12.No Right to Continued Employment. Nothing in the Plan or this Agreement shall
interfere with or limit in any way the right of the Company, its Subsidiaries
and/or its Affiliates to terminate Grantee’s employment at any time or for any
reason in accordance with the Company’s Bylaws, governing law and any applicable
Service Agreement, nor shall any terms of the Plan or this Agreement confer upon
Grantee any right to continue his or her employment for any specified period of
time. Neither this Agreement nor any benefits arising under the Plan or this
Agreement shall constitute an employment contract with the Company, any
Subsidiary and/or its Affiliates. If Grantee is a non-employee consultant or
advisor, nothing in the Plan or this Agreement shall interfere with or limit in
any way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate Grantee’s service in accordance with the terms of the contract with
such consultant or advisor. In no event shall any of the terms of the Plan or
this Agreement itself confer upon Grantee any right to continue his or her
service for any specified period of time.


13.Notices. Any notice or other communication given pursuant to this Agreement
shall be in writing and shall be personally delivered or mailed by United States
registered or certified mail, postage prepaid, return receipt requested, to the
Company at its principal place of business or to the Grantee at the address on
the Company’s records or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.  Additionally, if such
notice or communication is by the Company to the Grantee, the Company may
provide such notice electronically (including via email). Any such notice shall
be deemed to have been given (a) on the date of postmark, in the case of notice
by mail, or (b) on the date of delivery, if delivered in person or
electronically.




INSMED INCORPORATED
By: 
Name: [NAME]
Title: [TITLE]




3



--------------------------------------------------------------------------------



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:   By: ___________________________________ 

              




4

